EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marina Miller on 3/15/2022.

Claims 34 and 41 have been amended as follows:


 Claim 34. The method according to claim 1, wherein the at least one element for
fixation of the personalized gene-activated implant is an internal core or an external fixation
element, wherein the internal core comprises a metal or a strong bioresorbable material, the method further comprises: incorporating during the manufacturing of the biocompatible scaffold the internal core into an interior of a structure of the biocompatible scaffold such that at least one hole for at least one fixation element selected from the group consisting of a screw, miniscrew, microscrew, pin, rod, and needle is made and channels leading to the core or the at least one hole in the core are formed at the surface of the personalized gene-activated implant where the implant is to be fixed, or placing the external fixation element comprising a miniplate comprising miniscrews at a predetermined position during the manufacturing.
.

Claim 41. The personalized gene-activated implant of claim 3, wherein a size of the micropores of the three-dimensionally printed biocompatible scaffold is from 5 μm to 20 μm.		



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.